Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 1 of 8 PageID: 3913


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

         ELI POPE, et al.,                   )    17-CV-8373(RBK/AMD)
                                             )
                           Plaintiffs,       )
                                             )
               vs.                           )
                                             )
         NAVIENT CORPORATION, et al.,        )    Camden, NJ
                                             )    September 10, 2020
                           Defendants.       )    2:02 p.m.

                     TRANSCRIPT OF TELEPHONE STATUS CONFERENCE
                        BEFORE THE HONORABLE ANN MARIE DONIO
                           UNITED STATES MAGISTRATE JUDGE

         APPEARANCES:

         For the Plaintiffs:              NICHOLAS I. PORRITT, ESQUIRE
                                          ADAM M. APTON, ESQUIRE
                                          LEVY & KORSINSKY, LLP
                                          1101 30th Street NW, Suite 115
                                          Washington, DC 20007

         For the Defendants:              PETER A. WALD, ESQUIRE
                                          LATHAM & WATKINS, LLP
                                          505 Montgomery Street
                                          Suite 2000
                                          San Francisco, CA 94111

                                          KEVIN M. MCDONOUGH, ESQUIRE
                                          LATHAM & WATKINS, LLP
                                          885 Third Avenue
                                          New York, NY 1002

                                          JORDAN COOK, ESQUIRE
                                          LATHAM & WATKINS, LLP
                                          650 Towne Center Drive
                                          20th Floor
                                          Costa Mesa, CA 92626

         Audio Operator:                  SUSAN BUSH

         Transcribed by:                  DIANA DOMAN TRANSCRIBING, LLC
                                          P.O. Box 129
                                          Gibbsboro, NJ 08026
                                          Office: (856) 435-7172
                                          Fax:    (856) 435-7124
                                          Email: dianadoman@comcast.net

         Proceedings recorded by electronic sound recording;
         transcript produced by transcription service.
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 2 of 8 PageID: 3914


                                                                                 2

  1                                     I N D E X

  2

  3      COLLOQUY RE: STATUS REPORT AND SCHEDULE:                        PAGE

  4      Mr. Porritt                                                       4

  5

  6      THE COURT:                                                      PAGE

  7      Decision                                                          5

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 3 of 8 PageID: 3915


                                         Colloquy                                3


  1           (The following was heard via telephone conference

  2           at 2:02 p.m.)

  3                 THE COURT:    All right.    This is Judge Donio.     We're

  4      on the record for a status conference call in Case No. 17-

  5      8373.

  6                 May I have the appearances today, beginning with

  7      plaintiff's counsel.

  8                 MR. PORRITT:    Good afternoon, Your Honor.       Nicholas

  9      Porritt of Levy & Korsinsky on behalf of the plaintiff.

 10                 MR. APTON:    And with Mr. Porritt is Adam Apton, also

 11      of Levy & Korsinsky for the plaintiff.

 12                 THE COURT:     Thank you.   For defendants?

 13                 MR. WALD:    Your Honor, good afternoon.      It's Peter

 14      Wald of Latham & Watkins on behalf of the defendants, and

 15      with me today are my colleagues, Kevin McDonough and Jordan

 16      Cook.

 17                 THE COURT:     And that's everyone, correct?

 18                 MR. WALD:    I believe so, Your Honor.

 19                 THE COURT:     All right.   May I have a status report,

 20      please?

 21                 MR. PORRITT:     Yes, Your Honor, I'll start and

 22      then --

 23                 THE COURT:     Well, I'll just note one was filed on

 24      the docket at number 72, just two days ago.

 25                 MR. PORRITT:     Yes, Your Honor.    The parties did file
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 4 of 8 PageID: 3916


                                          Colloquy                               4


  1      a joint status report.      I'll briefly touch on the high points

  2      from it, which is that, I think is in the report, that

  3      discovery is proceeding and the class certification is

  4      proceeding well and efficiently.       I think we have a good

  5      working relationship with -- with defendants' counsels.            We

  6      meet regularly by phone every two weeks to discuss progress.

  7      That has generally been working well.

  8                 Class certification is proceeding exactly according

  9      to the schedule set by Your Honor earlier, so there's no

 10      change required there.

 11                 As was anticipated at the last status conference or

 12      the initial conference, case management conference, we do

 13      request an extension of the fact discovery deadline that was

 14      set at that time, which was for the end of this month.

 15                 Now that we have a volume of documents, we have a

 16      significant volume of documents that we're reviewing, and we

 17      have -- you know, we anticipate about 12 depositions to be

 18      taken, you know, plus or minus, so we anticipate.          We're

 19      requesting an extension through February 26th to get that

 20      done, and we -- both parties intend that to be the one and

 21      only extension that we -- that we would request from the

 22      Court.

 23                 THE COURT:    Okay.   Let me just look at this now.

 24      The dates that you're proposing would not have -- would be

 25      almost more than a year before we would have dispositive
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 5 of 8 PageID: 3917


                                           Colloquy                                5


  1      motions fully briefed in this matter, right?

  2                 MR. PORRITT:     Fully -- dispositive motions fully

  3      briefed under our new proposed schedule on November 29th,

  4      2021.

  5                 THE COURT:     Okay.    So, first of all, I can't approve

  6      the schedule at it relates to the deadlines of the

  7      dispositive motions as far as the briefing schedule because

  8      that would be beyond the normal rules and that would have to

  9      go to the district judge.         I can set a date for the filing of

 10      dispositive motions, but not give you as much as you have in

 11      your proposal for the completion of the motion packets.

 12      Okay?   That's the first thing.

 13                 Now, looking at your dates or currently when we had

 14      our initial conference back in February, pre-pandemic, we had

 15      a scheduling order which required you to have fact discovery

 16      done by September, and although you're working well, it

 17      doesn't sound to me like you even started depositions yet,

 18      correct?

 19                 MR. PORRITT:    That is correct, Your Honor.       The

 20      volume of documents produced has been profound.

 21                 THE COURT:    Are we done with paper production?         Are

 22      you ready to start scheduling depositions?

 23                 MR. PORRITT:    We anticipate wrapping up document

 24      review substantially by the end of this month and we're

 25      looking to start depositions next month.
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 6 of 8 PageID: 3918


                                          Colloquy                               6


  1                  THE COURT:     So if you start depositions in October,

  2      I'm not really sure why we need to go out through to

  3      February.    I'm not inclined to do that right now.        I imagine

  4      most of the depositions are going to be done by Zoom, which

  5      may actually speed the process.

  6                  So I would think what I'd like to do is grant you an

  7      extension, since it's a joint application, but rather than

  8      extend it from September to the end of February, for now I'm

  9      only going to give you a 90-day extension so that your fact

 10      discovery should be done by the end of the year.          And then

 11      I'll have another status call in November, and if you've made

 12      great progress and there's just a few things you need to, you

 13      know, finish up or there's good cause to further extend it

 14      due to issues beyond the control of counsel, then, you know,

 15      I'll revisit the issue.       But for now I'd just rather than

 16      grant as long a period of time as you're requesting, 12

 17      depositions can be done in the next 90 days plus, it's

 18      actually plus 90 days.

 19                  MR. PORRITT:    Very good, Your Honor.     Well, we'll

 20      work to -- we are working hard and we'll continue on in that

 21      fashion and we'll do our best to meet the schedule, if we

 22      can.

 23                  THE COURT:   All right.    Is there anything further

 24      from either party?

 25                  MR. WALD:    Not from the defendants, Your Honor.
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 7 of 8 PageID: 3919


                                         Colloquy                                7


  1                 THE COURT:     All right.   So for the reasons that I've

  2      just indicated, I am going to note that the parties jointly

  3      requested I think it's a six-month extension, I don't find

  4      good cause at this time yet to make that extension.           That's

  5      not to say that I wouldn't revisit that issue, but I would

  6      like to see the depositions get started.         And I will grant a

  7      90-day extension without prejudice to the parties to

  8      demonstrate good cause for any further extension.

  9                 A new scheduling order will replace that and we'll

 10      track the prior scheduling order as far as the issuance of

 11      expert reports and the filing of dispositive motions would

 12      follow the end of fact discovery, which will now be the end

 13      of December.    And I'll schedule a status call in November.

 14                 Anything further?

 15                 MR. PORRITT:    Nothing from plaintiff, Your Honor.

 16                 MR. WALD:    Nothing from defendants, Your Honor.

 17      Thank you.

 18                 THE COURT:    All right.    Thank you, counsel.     You all

 19      have a good day.     We are adjourned.

 20           (Proceedings concluded)

 21                                     * * * * *

 22

 23

 24

 25
Case 1:17-cv-08373-RBK-AMD Document 76 Filed 09/14/20 Page 8 of 8 PageID: 3920


                                                                                 8


  1                           C E R T I F I C A T I O N

  2                 I, Roxanne Galanti, court approved transcriber,

  3      certify that the foregoing is a correct transcript from the

  4      official electronic sound recording of the proceedings in the

  5      above-entitled matter.

  6

  7

  8         /s/Roxanne Galanti                         September 14, 2020

  9      ROXANNE GALANTI

 10      DIANA DOMAN TRANSCRIBING, LLC

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
